DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 1/26/2022.
Claims 1, 10 and 19 have been amended.  
The 35 U.S.C. 101 rejection has been withdrawn due to the amendment to limit claim 19 to a “non-transitory computer-readable medium”.  
The objection to claim 10 has been withdrawn due to the amendment to remove “the method”.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.
With specific note to the Applicant’s allegation that “there is no mention of a connectivity model generated on such aggregated throughput” (Page 8), the Examiner respectfully disagrees.  
Applicant’s claim (and specification) does not provide enough description as to how the “connectivity model” found in the independent claims (and paragraph [0042]) is 
Accordingly, the Examiner is not convinced that the “connectivity model generated using aggregated throughput information” is not found within Sayeed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sayeed et al. (US-9,686,701 hereinafter, Sayeed) in view of Azizi et al. (US-2019/0364492 hereinafter, Azizi).
Regarding claim 1, Sayeed teaches a method of determining whether to perform a scan of carriers available for connection to a user equipment (UE) (Abstract), the method comprising:
determining a network connection quality for carrier connection between the UE and a first communication carrier (Fig. 4 [S400] and Col. 11 lines 44-53 “In one example embodiment, the UE 101 determines that the UE 101 is in a handover region, according 102-1 is stronger than a quality of a pilot signal broadcasted by the currently serving eNB 101-1 serving the UE 105, or alternatively, when a quality of a broadcasted pilot signal associated with one component carrier is stronger than a quality of a broadcasted pilot signal associated with a different component carrier)”), wherein the first communication carrier is a service provider network; (inherent feature that the eNB is operated by a service provider network)
predicting, based on a connectivity model (Col. 16 lines 4-39) generated using aggregated throughput information (Col. 14 lines 52-54 and Col. 15 lines 25-42) for connections between one or more UEs and a variety of carriers (Col. 16 lines 4-10, note: refer to Col. 14 line 3 through Col. 15 line 65 for the specific collection of throughput information and application of machine learning algorithm for providing the mapping values of observe X, expect Y), whether a second carrier has better connection quality than the first communication carrier; (Fig. 4 [S425-S470] and Col. 17 lines 5-10) and 
determining whether to perform a carrier scan based on at least one of the determined connection quality for the first communication carrier (Fig. 4 [S400 & S410], Col. 11 line 44 through Col. 12 line 21) and the predicted connection quality for the second carrier.  
Sayeed differs from the claimed invention by not explicitly reciting the variety of carriers including different types of service provider networks and performing, by the UE, the carrier scan upon determining to perform the carrier scan.  
In an analogous art, Azizi teaches a method and system for radio communications that includes obtaining context information related to a user device location, predicting i.e. “detection module 610 may collect both ‘common’ information elements and ‘RAT-specific’ information elements for the one or more network access nodes identified during discovery information collection, where common information elements may include general information associated with the identified network access node (regardless of the specific radio access technology.) and RAT-specific information elements may include specific information that is unique to the parameters of the corresponding radio access technology.” and “d. Service provider” 1726 and 1750-1751] and [1064] “to select a desired network type to utilize based on predicted available networks along the predicted route, to scan for certain network access nodes based on predicted available network access nodes along the predicted route”) and optimizing when to perform cell scanning.  ([1047] “The TD decision engines at each terminal device may use the prediction results to optimize cell scan timing”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Sayeed after modifying it to incorporate the ability to predict connections on different service providers and to scan the carriers of Azizi since there are locations where the coverage of a radio access network ends and in order to continue service, an inter-system handover is required.  (see Azizi Para [1731])
Regarding claim 2, Sayeed in view of Azizi teaches wherein the connection quality for the first communication carrier is computed based on at least one of a signal strength or 
Regarding claim 9, Sayeed in view of Azizi teaches determining whether the determined connection quality for the first connection carrier is below a predetermined threshold; (Sayeed Col. 11 lines 44-49) and
requesting the network scan in response to determining that the connection quality is below the predetermined threshold.  (Sayeed Fig. 4 [S400, Y and S410] and Col. 11 line 65 through Col. 12 line 21)
Regarding claims 10 and 11, the limitations of claims 10 and 11 are rejected as being the same reasons set forth above in claims 1 and 2.  See additional structure Sayeed Fig. 2 [210, 215, 220 & 225])
Regarding claims 18 and 19, the limitations of claims 18 and 19 are rejected as being the same reasons set forth above in claims 9 and 1.  









Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sayeed in view of Azizi and Scherzer et al. (US-2014/0080539 hereinafter, Scherzer).
Regarding claim 3, Sayeed in view of Azizi teaches the limitations of claim 1 above including identifying the second carrier as a target for switching; (Sayeed Col. 11 lines 25-38 and Col. 11 line 65 through Col. 12 line 21) and
identifying a target network type of the second carrier.  (Sayeed Col. 11 line 65 through Col. 12 line 21)
Sayeed in view of Azizi differs from the claimed invention by not explicitly reciting comparing the target network type of the second network to a current network type of the first carrier;  wherein the determining whether to perform the carrier scan is further based on at least one of the target network type or the current network type.
In an analogous art, Scherzer teaches a dynamic network connection system and method (Abstract) that includes identifying the second carrier as a target for switching;  (Page 4 [0059-0060] “this database leverages crowd sourcing to identify and classify wireless access points” and “Both WLAN and cellular connections can be evaluated”)
identifying a target network type of the second carrier; (Page 7 [0091]) and 
comparing the target network type of the second network to a current network type of the first carrier; (Page 2 [0015-0026])
wherein the determining whether to perform the carrier scan is further based on at least one of the target network type or the current network type.  (Page 2 [0025] and Page 3 [0048])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Sayeed in view of Azizi after modifying it to incorporate the ability to compare the target network type to the current network type of Scherzer since it ensures that a restricted/disallowed type of handover target is not scanned/attempted, thereby avoiding wasted resources.  (Scherzer Page 2 [0024-0026])
Regarding claim 12, the limitations of claim 12 are rejected as being the same reasons set forth above in claim 3.  
Claims 4, 8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sayeed in view of Azizi and Cattet et al. (US-10,321,341 hereafter, Cattet).
Regarding claim 4, Sayeed in view of Azizi teaches the limitations of claim 1, but differs from the claimed invention by not explicitly reciting scheduling carrier scans to be performed at predetermined intervals.  
In an analogous art, Cattet teaches a channel tracking system and method is a wireless network (Abstract) that includes scheduling carrier scans to be performed at predetermined intervals.  (Fig. 5 [528] and Col. 8 line 61 through Col. 9 line 3)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Sayeed in view of Azizi after modifying it to incorporate the ability to schedule carrier scans at predetermined intervals of Cattet since it enables scheduling scans to be during the least disruptive time period.  (Cattet Col. 8 line 61 through Col. 9 line 3)
Regarding claim 8, Sayeed in view of Azizi and Cattet teaches detecting a potential carrier switching action; (Cattet Fig. 5 [508]) and
scheduling, by the UE, the network scan before the potential carrier switching action occurs.  (Catett Fig. 5 [528-530])
Regarding claims 13 and 17, the limitations of claims 13 and 17 are rejected as being the same reasons set forth above in claims 4 and 8.  
Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sayeed in view of Azizi and Habdank et al. (US-2015/0172140 hereafter, Habdank).
Regarding claim 4, Sayeed in view of Azizi teaches the limitations of claim 1, but differs from the claimed invention by not explicitly reciting scheduling carrier scans to be performed at predetermined intervals.  
In an analogous art, Habdank teaches a system and method for dynamically scheduling network scanning tasks (Abstract) that includes scheduling carrier scans to be performed at predetermined intervals.  (Fig. 7 [704])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Sayeed in view of Azizi after modifying it to incorporate the ability to schedule carrier scans at predetermined intervals of Habdank since it enables scanning tasks to have their frequency adjusted based on the success of the scanning results.  (Habdank Page 1 [0002])
Regarding claim 5, Sayeed in view of Azizi and Habdank teaches determining whether to perform the carrier scan is further based on timing of a next scheduled scan.  (Habdank Page 1 [0002] “An execution frequency, which refers to a length of a time interval between successive executions of a scanning task, may be dynamically adjusted based on the results of the analysis. In embodiments, in the course of successive executions of a scanning task in which little redundancy is detected regarding, e.g., specific users associated with an activity, the execution frequency is increased to obtain a better sense for the number and composition of the users. Similarly, the frequency may be decreased when significant redundancy is detected”)
Regarding claim 6, Sayeed in view of Azizi and Habdank teaches wherein when1 the next scheduled scan is scheduled within a predetermined time period, cancelling the next scheduled scan and initiating a new scan.  (Habdank Fig. 8 [814, 816, Yes, 820])
Regarding claim 7, Sayeed in view of Azizi and Habdank teaches determining a time at which a most recently stored scan was performed; (Habdank Fig. 8 [814, 816, Yes]) 
wherein the determining whether to perform the carrier scan is further based on the time the most recently stored scan was performed.  (Habdank Fig. 8 [814, 816, Yes, 820])
Regarding claims 13-16, the limitations of claims 13-16 are rejected as being the same reasons set forth above in claims 4-7.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if” language or “when” language, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).